DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on September 09, 2021 has been entered. Claims 1, 8, 13, 15 and 20-35 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24 and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compen [US 20060006340 A1] in view of Boyd et al. [US 20050045106 A1, hereafter Boyd].
As per Claims 23 and 29, Compen teaches a substrate holder WT comprising:
a support structure MT configured to support a patterning device;

a main body 22 having a first surface on one side of the main body and a second surface on an opposite side of the main body (See fig. 2).
a plurality of first burls 24 projecting from the first surface and having end surfaces to support a substrate W (Para 64);
a plurality of second burls 25 projecting from the second surface and having end surfaces to support the main body on a structure 20.
Compen does not explicitly teach a layer on at least part of the first surface, the layer formed of a carbon-based material.
Boyd teaches a layer on at least part of the first surface, the layer formed of a carbon-based material (Para 25).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to apply a planarization layer on the surface of the main body in order to control and suppress particle generation due to relative movements between the support surface and the wafer, and during the chuck maintenance procedures.
Compen in view of Boyd does not explicitly teach wherein a total area of the plurality of first burls is less than about 1% of a total external surface area of the first surface.
However, Compen further disclosed that the protrusions 24 are subjected to a process of localized surface heat treatment, such that localized areas 62 of an upper surface of the protrusion are melted and subsequently allowed to cool, thereby causing the areas 62 to be raised with respect to the upper surface 25 of the protrusion 24; and 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made not to incorporate the component with the surface area as claimed in order to provide a stable support while reducing a chance for contaminats to adhere on the back of the substrate.
As per Claim 24, Compen in view of Boyd teaches the substrate holder according to claim 23.
Compen further disclosed wherein the main body is formed of a material selected from: SiC (silicon carbide), SiSiC (siliconised silicon carbide), SisNa (silicon nitrite), quartz or glass ceramic (Para 65).
As per Claim 28, Compen in view of Boyd teaches the substrate holder according to claim 23.
Boyd further disclosed wherein the layer has a thickness in the range of from about 0.2 um to about 200 um (Para 25).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to apply a planarization layer on the surface of the main body in order to control and reduce particle generation due to relative movements between the support surface and the wafer, and during the chuck maintenance procedures.
As per Claim 30, Compen teaches a substrate holder WT comprising:
a main body 22 having a first surface on one side of the main body and a second surface on an opposite side of the main body (See fig. 2);

a plurality of second burls 25 projecting from the second surface and having end
surfaces to support the main body on a structure 20; and 
wherein the main body comprises material selected from: SiC, SiSiC, SisNa,
quartz, ceramic or glass ceramic (Para 65).
Compen does not explicitly teach a layer on at least part of the first surface, the layer formed of a carbon-based material.
Boyd teaches a layer on at least part of the first surface, the layer formed of a carbon-based material (Para 25).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to apply a planarization layer on the surface of the main body in order to control and suppress particle generation due to relative movements between the support surface and the wafer, and during the chuck maintenance procedures.

Claims 1, 8, 13, 15, 21, 25, 26, 31, 32, 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compen in view of Boyd and further in view of Sijben [US 20090079525 A1].
As per Claims 1 and 22, Compen teaches a substrate holder comprising:
a support structure MT configured to support a patterning device;
a projection system PL arranged to project a beam patterned by the patterning device onto a substrate W (See fig. 1); and
a main body 22 having a first surface on one side of the main body and a second
surface on an opposite side of the main body (See fig. 2).

a plurality of second burls 25 projecting from the second surface and having end
surfaces to support the main body on a structure 20.
	Compen does not explicitly teach a layer on at least part of the first surface, the layer formed of a carbon-based material.
Boyd teaches a layer on at least part of the first surface, the layer formed of a carbon-based material (Para 25).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to apply a planarization layer on the surface of the main body in order to control and suppress particle generation due to relative movements between the support surface and the wafer, and during the chuck maintenance procedures.
Compen in view of Boyd does not teach wherein the main body has a thickness in the range of about 20 mm to about 50 mm.
Sijben teaches the support 25 may be a factor of 10 to 200 thicker than the height of the burls 21. For example the support may be about 40 mm thick with a height of the burl of about 300 .mu.m (Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the component with the thickness as claimed in order to improve the stability.
As per Claim 8, Compen in view of Boyd and Sijben teaches the substrate holder according to claim 1.

As per Claims 13 and 15, Compen in view of Boyd and Sijben teaches the substrate holder according to claim 1.
Sijben teaches an electronic or electric component provided on an external surface of the main body (Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made not to incorporate the component as claimed in order to improve the grip to the substrate.
As per Claim 21, Compen in view of Boyd and Sijben teaches the substrate holder according to claim 1.
Boyd further disclosed wherein the layer has a thickness in the range of from about 0.2 um to about 200 um (Para 25).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to apply a planarization layer on the surface of the main body in order to control and reduce particle generation due to relative movements between the support surface and the wafer, and during the chuck maintenance procedures.
As per Claims 25 and 26, Compen in view of Boyd teaches the substrate holder according to claim 23.
Compen in view of Boyd does not explicitly teach an electronic or electric component provided on an external surface of the main body.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made not to incorporate the component as claimed in order to improve the grip to the substrate.
As per Claims 31 and 35, Compen in view of Boyd teaches the substrate holder according to claim 30.
Compen further disclosed a support structure MT configured to support a patterning device;
a projection system PL arranged to project a beam patterned by the patterning device MA onto a substrate W (See fig. 1);
Compen in view of Boyd does not explicitly teach an electronic or electric component provided on an external surface of the main body.
Sijben teaches an electronic or electric component provided on an external surface of the main body (Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made not to incorporate the component as claimed in order to improve the grip to the substrate.
	As per Claim 32, Compen in view of Boyd and Sijben teaches the substrate holder according to claim 31.
Sijben further disclosed wherein the component is a component selected from the group consisting of: an electrode, a heater, and a sensor (Para 11).

As per Claim 34, Compen in view of Boyd and Sijben teaches the substrate holder according to claim 31.
Boyd further disclosed wherein the layer has a thickness in the range of from about 0.2 um to about 200 um (Para 25).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to apply a planarization layer on the surface of the main body in order to control and reduce particle generation due to relative movements between the support surface and the wafer, and during the chuck maintenance procedures.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compen in view of Boyd as applied in claim 23 above, further in view of Alberti et al. [US 20090180095 A1, hereafter Alberti].
As per Claim 27, Compen in view of Boyd teaches the substrate holder according to claim 23.
Compen in view of Boyd does not explicitly teach wherein the main body is configured to hold a substrate thereon by suction.
Alberti teaches by connecting aperture(s) in the substrate holder to a vacuum generating device, the backside of the substrate can be clamped securely against the burls (Para 7 and 40).
.

Claims 20 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compen in view of Boyd and Sijben further in view of Alberti.
As per Claims 20 and 33, Compen in view of Boyd and Sijben teaches the substrate holder according to claim 1 and 31.
Compen in view of Boyd and Sijben does not explicitly teach wherein the main body is configured to hold a substrate thereon by suction.
Alberti teaches by connecting aperture(s) in the substrate holder to a vacuum generating device, the backside of the substrate can be clamped securely against the burls (Para 7 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the vacuum generating device in order to safely secure the substrate on its support.

Response to Arguments
Applicant’s arguments with respect to the Non-Final Rejection (mailed date: August 31, 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882